United States Court of Appeals
                                                                                 Fifth Circuit
                                                                              F I L E D
                    IN THE UNITED STATES COURT OF APPEALS November 10, 2005
                           FOR THE FIFTH CIRCUIT
                                                                           Charles R. Fulbruge III
                                                                                   Clerk
                                     No. 04-60636
                                   Summary Calendar


      SOPHAL UCH
                                                  Petitioner,

                                         versus

      ALBERTO R. GONZALES,
      U.S. ATTORNEY GENERAL

                                                  Respondent.


       Petition for Review of an Order of the Board of Immigration Appeals
                                  A78-874-394
      _________________________________________________________


Before REAVLEY, HIGGINBOTHAM, and CLEMENT, Circuit Judges.

PER CURIAM:*1

      Petitioner’s Petition for Review is denied for this reason:

1.    The Removal Proceedings statute, 8 U.S.C. § 1229a, allows for rescission of an
      order of removal upon a showing of “exceptional circumstances.” “The term
      ‘exceptional circumstances’ refers to exceptional circumstances (such as
      serious illness of the alien or serious illness or death of the spouse, child, or
      parent of the alien, but not including less compelling circumstances) beyond



      *Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
     the control of the alien.”
2.   In De Morales v. INS, 116 F.3d 145 (5th Cir. 1997) the petitioner aliens claimed
     they did not attend their hearing because of an automobile malfunction. The
     petitioners failed to contact the immigration judge to explain what happened for
     two weeks until after they received notice of the deportation order. Noting the two
     week delay, this Court found that an automobile malfunction was not sufficiently
     similar to a serious illness so as to establish “exceptional circumstances.” Uch’s
     entire argument rests on ineffective assistance of counsel. Ineffective assistance of
     counsel is no more similar to serious illness than were the car troubles at issue in
     De Morales.

     Petition Denied.